UNITED STATES SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-106 THE LGL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-1799862 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2525 Shader Rd., Orlando, Florida (Address of principal executive offices) (Zip Code) (407) 298-2000 (Registrant’s telephone number, including area code) (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each ofthe issuer'sclasses of common stock, as of the latest practicable date. Class Outstanding at November11, 2011 Common Stock, $0.01 par value INDEX THE LGL GROUP, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets: –As of September 30, 2011 –As of December 31, 2010 Condensed Consolidated Statements of Operations: –Three months ended September 30, 2011 and 2010 –Nine months ended September 30, 2011 and 2010 Condensed Consolidated Statement of Stockholders’ Equity: –Nine months ended September 30, 2011 Condensed Consolidated Statements of Cash Flows: –Nine months ended September 30, 2011 and 2010 Notes to Condensed Consolidated Financial Statements: Item 2. Management’s Discussion and Analysis of Financial Condition and 15 Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURES PART I FINANCIAL INFORMATION Item 1.Financial Statements. THE LGL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS — UNAUDITED (In Thousands) September 30, December 31, 2010 (A) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $108 and $161, respectively Inventories, net Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Plant and Equipment: Land Buildings and improvements Machinery and equipment Gross property, plant and equipment Less: accumulated depreciation ) ) Net property, plant and equipment Deferred income taxes, net Other assets, net Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. - Page 1 - THE LGL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS — UNAUDITED, continued (In Thousands Except Share and Per Share Amounts) September 30, December 31, 2010 (A) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Note payable to bank $ $ Accounts payable Accrued compensation and commissions expense Other accrued expenses Current maturities of long-term debt Total Current Liabilities Long-term debt, net of current portion Total Liabilities Commitments and Contingencies Stockholders’ Equity: Common stock, $0.01 par value - 10,000,000 shares authorized; 2,617,260 shares issued and 2,581,817 outstanding at September 30, 2011 and 2,267,260 shares issued and outstanding at December 31, 2010 26 22 Additional paid-in capital Accumulated deficit ) ) Treasury Stock ) Accumulated other comprehensive income (loss) 18 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (A) The Condensed Consolidated Balance Sheet as of December 31, 2010 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. See accompanying Notes to Condensed Consolidated Financial Statements. - Page 2 - THE LGL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS — UNAUDITED (In Thousands, Except Share and Per Share Amounts) Three Months Ended September 30, Nine Months Ended September 30, REVENUES $ Cost and expenses: Manufacturing cost of sales Engineering, selling and administrative Total Cost and Expenses OPERATING INCOME Other income (expense): Interest (expense) Other income (expense) 10 ) 24 ) Total Other Income (Expense) INCOME BEFORE INCOME TAXES 91 Income tax provision ) ) ) NET INCOME $
